Exhibit 10.01



 



TO THE EXTENT THAT THIS SECURED PROMISSORY NOTE IS CONSIDERED TO BE A SECURITY,
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT
REQUIRED.



 

AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

$_____________ Date: November 30, 2015









For Value Received, eVance Processing Inc., a Delaware corporation (the
“Borrower” or the “Company”), hereby promises to pay to the order
of____________, a __________ (the “Lender”), whose address is
____________________, in lawful money of the United States of America and in
immediately available funds, the principal sum of $_________ (the “Loan”),
together with accrued and unpaid interest thereon, payable on the dates and in
the manner set forth below.

 

This Amended and Restated Secured Promissory Note (this “Note”) is executed and
delivered in connection with that certain Amended and Restated Loan and Security
Agreement by and between the Borrower and the Lender, dated November 30, 2015,
but effective 11:59 p.m., New York time, on November 30, 2015, incorporated
herein by reference (the “Loan Agreement”), and is entitled to the benefits of
and is subject to the terms contained in the Loan Agreement. Capitalized terms
not herein defined shall have the meaning set forth in the Loan Agreement. This
Note evidences the assumption by the Borrower of the obligation to pay a
promissory note of $_________ dated November 30, 2015, made by Calpian, Inc., a
Texas corporation (“Calpian”), to Lender (the “Original Note”). The Original
Note has been replaced concurrently herewith by this Note and with an
unconditional payment guaranty from Calpian in favor of Lender, and, as such,
the Original Note is deemed to be of no further force or effect. It is one of a
series of seven (7) secured promissory notes that are the subject of, described
in, and secured by, the Loan Agreement.

 

1.        Principal Repayment. The outstanding principal amount of the Loan
shall be payable on November 30, 2016 (“Maturity Date”), subject to the terms
and limitations hereunder. The Borrower may from time to time and at any time
prepay, without premium or penalty, this Note in whole or in part, including any
unpaid interest accrued on the amount to be prepaid, at any time prior to the
Maturity Date without the written consent of the Lender, at the Borrower’s sole
discretion (a “Prepayment”).

 

2.        Interest Rate. The Borrower further promises to pay interest on the
sum of the unpaid principal balance of the Loan outstanding, from the date of
this Note until all such principal amounts shall have been repaid in full.
Interest shall be payable monthly at the Applicable Rate, as defined below, and
shall be calculated on the basis of a 360-day year (“Interest”). During the
first month and continuing through the seventh month from the date hereof,
Interest shall accrue at a rate of 12% per annum; during the eighth month from
the date hereof, Interest shall accrue at a rate of 13% per annum; during the
ninth month from the date hereof, Interest shall accrue at rate of 14% per
annum; during the tenth month from the date hereof, Interest shall accrue at a
rate of 15% per annum; during the eleventh month from the date hereof, Interest
shall accrue at a rate of 16% per annum; and during the twelfth month, Interest
shall accrue at a rate of 17% per annum (each month’s Interest rate, an
“Applicable Rate”). Interest shall be due and payable in monthly installments on
or before the 5th calendar day of December 2015 and on the 5th day of each
ensuing month, with any remaining amounts payable on the Maturity Date.

 

 1 

 



 

3.        Place of Payment. All amounts of Interest and principal payable
hereunder shall be payable to the Lender by check delivered to the address
specified above or to such bank with wire transfer directions as provided by the
Lender.

 

4.        Application of Payments. Any payments on this Note shall be applied
first to accrued Interest, and thereafter to the outstanding principal balance
hereof.

 

5.        Secured Obligation. Subject to and pursuant to the terms of the Loan
Agreement, the Borrower has granted to the Lender a first priority lien and
security interest in, to and under certain assets of the Borrower. The Borrower
and the Lender agree that the security interest granted in connection with this
Note shall be governed by the Loan Agreement. In the event of a conflict between
this Note and the Loan Agreement, the parties agree that the Loan Agreement
shall control.

 

6.        Events of Default and Remedies. Events of Default and Remedies shall
be governed by and pursuant to the terms of the Loan Agreement. The Borrower and
the Lender agree that the Events of Default and Remedies in connection with this
Note shall be governed by the Loan Agreement. In the event of a conflict between
this Note and the Loan Agreement, the parties agree that the Loan Agreement
shall control.

 

7.       Unconditional Obligation; No Offset. The Borrower acknowledges that
this Note is an unconditional, valid, binding and enforceable obligation of the
Borrower not subject to offset, deduction or counterclaim of any kind. The
Borrower hereby waives any rights of offset it now has or may have hereafter
against the Lender, its successors and assigns, and agrees to make the payments
of principal or Interest called for herein in accordance with the terms of this
Note.

 

8.        Indemnity and Expenses. The Borrower agrees:

 

(a)        To indemnify and hold harmless the holder of this Note and each of
its partners, employees, agents and affiliates (the “Indemnified Parties”) from
and against any and all claims, damages, demands, losses, obligations, judgments
suits, actions, threats and liabilities (including, without limitation,
attorneys’ fees and expenses) (collectively, “Damages”) in any way arising out
of or in connection with this Note; provided, that the Borrower shall not be
required to indemnify and hold harmless the Indemnified Parties to the extent
such Damages arise out of or result from (i) any Indemnified Party’s gross
negligence or willful misconduct or (ii) any breach of this Note or the Loan
Agreement by the Lender or the holder of this Note.

 

(b)       To pay and reimburse the holder of this Note upon demand for all costs
and expenses (including, without limitation, attorneys’ fees and expenses) that
the holder of this Note may incur in connection with (i) the exercise or
enforcement of any rights or remedies (including, but not limited to,
collection) granted hereunder or otherwise available to it (whether at law, in
equity or otherwise), or (ii) the failure by the Borrower to perform or observe
any of the provisions hereof. The provisions of this Section 8 shall survive the
execution and delivery of this Note, the repayment of any or all of the
principal or Interest owed pursuant hereto, and the termination of this Note.

 

 2 

 



 

9.        Due Authorization. The Borrower has the full power and authority to
execute and deliver this Note and to consummate the transactions contemplated on
its part hereby and thereby. The execution, delivery (or filing or adoption, as
the case may be), and performance by the Borrower of this Note have been duly
authorized by the Borrower. This Note is a valid and binding agreement of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by bankruptcy, insolvency and other laws affecting the enforcement of
creditors’ rights generally and by equitable principles in any action (legal or
equitable) and by public policy.

 

10.      Modification. This Note is being issued as one of a series of seven (7)
promissory notes issued by the Borrower, as described in the Loan Agreement. The
terms of this Note (including, without limitation, the Maturity Date, and the
rate of Interest) may be waived or modified only in writing, signed by the
Borrower and the Lender.

 

11.     Assignments. Subject to the provisions set forth in the Loan Agreement,
the Borrower may not assign this Note without the prior written consent of the
Lender.

 

12.      Governing Law. This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas, excluding conflict
of laws principles that would cause the application of laws of any other
jurisdiction. Any action brought to enforce or interpret this Note shall be
brought in the courts located in Dallas County, Texas.

 

13.      No Usury. It is expressly stipulated and agreed to be the intent of the
Borrower and the Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits the Lender
to contract for, charge, take, reserve, or receive a greater amount of Interest
than under state law) and that this Section 13 shall control every other
covenant and agreement in this Note and the Loan Agreement. If applicable state
or federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under the Loan Agreement, or
contracted for, charged, taken, reserved, or received with respect to the Loan,
or if the Lender’s exercise of the option to accelerate the Maturity Date, or if
any Prepayment by the Borrower results in the Borrower having paid any Interest
in excess of that permitted by applicable law, then it is the Lender’s express
intent that all excess amounts theretofore collected by the Lender shall be
credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the Loan Agreement shall immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to the Lender for the use, forbearance, or detention of the Loan shall,
to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of the Loan until payment in full so
that the rate or amount of Interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

 

14. Transfers, Successors and Assigns. The provisions of this Note shall inure
to the benefit of and be binding on any successor to the Borrower and shall
extend to any holder hereof.

 

 

[Remainder of Page Blank]

 



 3 

 



 



IN WITNESS WHEREOF, the Borrower has duly executed this Amended and Restated
Secured Promissory Note as of the date first written above.

 

BORROWER:

eVance Processing Inc.



By: _____________________________

Name: Thomas A. Hyde, Jr.

Title: President

 

 

4

 

